Order unanimously reversed on *914the law without costs and motion granted. Memorandum: In this personal injury action, Supreme Court abused its discretion in denying defendant’s motion to compel plaintiff Peter Eiss to demonstrate on videotape the manner in which he was using a jointer-planer at the time he was injured (see, Dale v Emerson Elec. Co., 219 AD2d 815). (Appeal from Order of Supreme Court, Erie County, Burns, J. — Discovery.)
Present— Denman, P. J., Pine, Hayes, Balio and Boehm, JJ.
Memorandum: In